Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Thibodeau on 11/17/2021.

The application has been amended as follows: 
Specification page 16, line 17. Insert words ---having mechanically adjustable diameter--- after word “561”.

ALLOWABLE CLAIMS
Claims 2-8, 10-13 and 16-22 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 06/09/2021, i.e. the closest prior art of record over Adams et al. (US 8,034,037), Danei et al. (EP 2 495 009 A1; English translate) and Wudyka (US 2014/0107598) fail to teach, suggest or render obvious the interface adapter having mechanically adjustable diameter.

Danei et al. (EP 2 495 009 A1; English translate) remedies this deficiency but both Adams and Danei in combination do not teach the interface adapter having a locking mechanism.
The interface adapter having the locking mechanism is taught by Wudyka (US 2014/0107598).
However, none of cited prior art alone or in combination do not teach or suggest the interface adapter having mechanically adjustable diameter that provides a specific function, i.e. ability to adapt tubing of various diameters..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781